Citation Nr: 1123852	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-50 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for the service-connected lumbar strain, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had initial active duty for training from May 1997 to September 1997 and served on active duty from January 2003 to March 2004.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna (New Orleans), Louisiana.  In that decision, the RO confirmed and continued a previously assigned 10 percent disability rating for the service-connected lumbar strain.  

The Veteran's Notice of Disagreement with that decision was received at the RO in May 2008.  

Meanwhile, the RO issued additional rating decisions in March 2009, June 2009 and September 2009.  The March 2009 rating decision increased the service-connected degenerative disc disease (DDD) of the cervical spine at C5-C7 from 10 percent to 20 percent and confirmed and continued a previously assigned 30 percent rating for service-connected migraine headaches.  The June 2009 rating decision confirmed and continued 10 percent ratings previously assigned for the service-connected degenerative joint disease (DJD) of the right knee and DJD of the left knee.  The September 2009 rating decision confirmed and continued the 20 percent rating previously assigned for the service-connected DDD of the cervical spine, and confirmed and continued the previously assigned 10 percent ratings for the service-connected DJD of the right knee and DJD of the left knee.  To the Board's knowledge, the Veteran has submitted NOD's with respect to any portion of any of those determinations.  

Finally, in November 2009, the RO issued a Statement of the Case (SOC) addressing the issue of entitlement to a rating in excess of 10 percent for the service-connected lumbar strain.  The Veteran subsequently perfected his appeal as to that issue with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in December 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's lumbar spine was last examined in conjunction with his claim for increase, filed in December 2007.  That examination, conducted in January 2008 did not provide range of motion data as it pertains to the lumbar spine and did not indicate what, if any, additional functional limitation existed as a result of pain, fatigue, weakness, lack of endurance, etc. pursuant to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

Additionally, the examination report of January 2008 paints a very different picture of the Veteran's overall back disability than what is described by the Veteran.  The January 2008 VA examination report noted, "Veteran has NO evidence of spinal conditions.  His 'inability' to turn his neck when examined seems to disappear when I asked him a question when he was going out the door and with his back to me, he turned his head easily in a full 80 degrees to answer.  Earlier he exhibited the same normal ROM when turning his head to answer me to the other side, looking down to see his shoes and bending over to get some fallen papers.  In violations of any known spinal pain pathways, he reports great pain in C spine when clenching fists with elbows flexed and L spine pain when he dorsiflexed the ankles with his feet flat on the floor."

X-rays of the lumbar spine revealed scoliotic curvature of the thoracolumbar junction with convexity to the left.  Transitional vertebrae were seen at the thoracolumbar and lumbosacral junctions.  There were no fractures or bony destructive lesions.  Disc spaces and vertebral body heights were relatively well-preserved.  The examiner further noted that it was unlikely that the Veteran had anything other than a transient sprain of the lumbar spine years ago because if he had suffered any significant injury back then, by now we would be seeing some x-ray evidence of it.  

In response to this examination report, the Veteran reported that his condition had not improved and that he was being treated at the VA Pain Management Clinic in New Orleans.  The Veteran also indicated that he had a magnetic resonance imaging (MRI) on February 2, 2008.  A review of the claims file does not show a copy of the February 2008 magnetic resonance imaging (MRI) report in the claims file, although there is a note that a lumbar MRI of February 2008 revealed very mild circumferential disc bulge at L5-S1, with very minimal degenerative changes of the facets, and mild bilateral bony neural foraminal narrowing at L5-S1 without evidence of nerve root impingement.  Moreover, the VA outpatient treatment records do show that the Veteran was treated in 2008 and 2009 with nerve blocks and other injections to control back pain.  

In light of the foregoing, particularly the Veteran's contentions, the lack of any range of motion data with regard to the lumbar spine, and the VA treatment records which include a February 2008 MRI report indicating a mild disc bulge and minimal degenerative changes, in contrast to the diagnosis of the January 2008 examiner, the matter must be remanded for additional development of the record, to include a new VA examination.  

Since the claims file is being returned it should be updated to include any recent VA treatment records since February 2008 that are not of record, including, but not limited to, the complete February 2008 magnetic resonance imaging (MRI) report of the spine.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all pertinent private and VA treatment records relevant to the claim on appeal.  With appropriate authorization, obtain and associate with the claims file all private treatment records identified by the Veteran that would substantiate a claim for increase with respect to the service-connected lumbar spine disability.  If any private records identified by the Veteran are not ultimately obtained, the Veteran should be notified in writing pursuant to 38 C.F.R. § 3.159(e).

2.  Also obtain and associate with the claims file all VA records pertinent to the claims on appeal not currently of record, including those dating on and after February 2008, including the complete February 2008 magnetic resonance imaging (MRI) report of the spine.  

3.  Schedule the Veteran for a VA orthopedic examination to determine the current nature, extent, and severity of the service-connected lumbar spine strain.  The claims folder must be reviewed in conjunction with the examination and that review should be indicated in the examination report.  The rationale for all opinions must be provided.  The examiner should describe the nature and severity of all symptoms of the Veteran's lumbar spine strain, taking into consideration the Veteran's statements regarding the extent of his symptoms.  The examiner should specifically note if the Veteran's symptoms are consistent with the objective findings on examination.  The examiner should report the Veteran's range of motion of the lumbar spine in terms of degrees, and note whether the motion is further limited by pain, fatigue, weakness, lack of endurance, or incoordination, particularly after repetitive use.  Additionally, the examiner should note if muscle spasm is present, or whether there is guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  All findings should be described in detail, and should be accompanied by a complete rationale.  

4.  Following completion of the development requested, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


